                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


  Christy Jackson,

         Plaintiff,
                                                          Civil Action No. 2:20-cv-02259
  v.

  Big Blue Healthcare, Inc., et al.,

         Defendants.


        DEFENDANT LITTLE BLUE HEALTH HOLDINGS, LLC’S CORPORATE
                        DISCLOSURE STATEMENT


       Defendant Little Blue Health Holdings, LLC in compliance with Rule 7.1 of the Federal

Rules of Civil Procedure, hereby states as follows: The Ensign Group, Inc. is the sole member of

Little Blue Health Holdings, LLC. Little Blue Health Holdings, LLC has no subsidiaries. Of

these, the Ensign Group, Inc. is publicly held.




                                              Respectfully submitted,


                                              /s/ Todd Scharnhorst
                                              Todd Scharnhorst                    KS# 16863
                                               tscharnhorst@sakg.com
                                              Scharnhorst Ast Kennard & Griffin, P.C.
                                              1100 Walnut Street, Suite 1950
                                              Kansas City, MO 64106
                                              (816) 268-9400
                                              (816) 268-9409 (Facsimile)

                                              Attorneys for Defendant
                                              Little Blue Health Holdings, LLC
                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was filed with this Court
using the Court’s electronic filing system on this 26th day of May, 2020 and that on said date a
copy was transmitted by email and also sent by first class U.S. Mail, postage pre-paid to counsel
below:

       Rachel D. Stahle
       rachels@dollar-law.com
       Jill A. Kanatzar
       jillk@dollar-law.com
       Tim Dollar, Pro Hac Vice
       timd@dollar-law.com
       Dollar Burns & Becker, L.C.
       1100 Main Street, Suite 2600
       Kansas City, MO 64105

       Attorneys for Plaintiff


       BK Christopher
       bchristopher@hab-law.com
       Richard M. Acosta
       racosta@hab-law.com
       Robert Givens
       rgivens@hab-law.com
       Horn Aylward & Bandy, LLC
       2600 Grand Boulevard, Suite 1100
       Kansas City, Missouri 64108

       Attorney for Defendant
       Big Blue Healthcare, Inc.
       d/b/a Riverbend Post-Acute
       Rehabilitation


                                            /s/ Todd Scharnhorst
                                            Attorney




                                               2
